         Case 1:21-cv-00287-CWD Document 8 Filed 09/01/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 BRANDON E. SAVAGE,
                                               Case No. 1:21-cv-00287-CWD
                      Petitioner,
                                               INITIAL REVIEW ORDER
         v.

 IDAHO DEPARTMENT OF
 CORRECTION; and IDAHO
 COMMISSION OF PARDONS AND
 PAROLE,

                     Respondents.


       Petitioner Brandon E. Savage has filed a Petition for Writ of Habeas Corpus

challenging his 2008 state court conviction for possession of sexually exploitative

material. See Dkt. 3. All parties have consented to the jurisdiction of a United States

Magistrate Judge to conduct all proceedings in this case in accordance with 28 U.S.C.

§ 636(c) and Federal Rule of Civil Procedure 73. See Dkt. 7.

       The Court now reviews the Petition to determine whether it is subject to summary

dismissal under 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases

(“Habeas Rules”). For the following reasons, this case must be dismissed for lack of

jurisdiction.




INITIAL REVIEW ORDER - 1
         Case 1:21-cv-00287-CWD Document 8 Filed 09/01/21 Page 2 of 3




                                 REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Summary dismissal is appropriate where “it

plainly appears from the face of the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.” Habeas Rule 4.

2.     Discussion

       Petitioner previously brought a habeas corpus action in this Court challenging the

same 2008 conviction. That petition was dismissed with prejudice, for failure to

prosecute and failure to comply with a court order, under Rule 41(b) of the Federal Rules

of Civil Procedure. See Savage v. Yordy, Case No. 1:17-cv-00146-REB, Dkt. 20 (D.

Idaho Sept. 10, 2018).

       Before a prisoner can file a second or successive federal habeas corpus petition

challenging the same conviction, parole revocation, or sentence as in a previous habeas

corpus petition, he must first obtain authorization from the United States Court of

Appeals for the Ninth Circuit. 28 U.S.C. § 2244(b)(3)(A); Cooper v. Calderon, 274 F.3d

1270, 1274 (9th Cir. 2001) (“[A] district court may not, in the absence of proper

authorization from the court of appeals, consider a second or successive habeas

application.”) (internal quotation marks omitted).

INITIAL REVIEW ORDER - 2
            Case 1:21-cv-00287-CWD Document 8 Filed 09/01/21 Page 3 of 3




       The instant Petition challenges the same conviction that was adjudicated in

Petitioner’s previous federal habeas corpus action. The Rule 41(b) dismissal of that

action constitutes a decision on the merits for purposes of the bar on successive petitions,

Olvera v. Gonzales, 834 F. Supp. 2d 944, 948 (C.D. Cal. 2011), and Petitioner has not

shown that he has obtained the required authorization from the court of appeals.

Therefore, this case must be summarily dismissed.

                                          ORDER

       IT IS ORDERED:

       1.      Petitioner’s Application for Leave to Proceed in Forma Pauperis (Dkt. 1) is

               GRANTED.

       2.      The Petition for Writ of Habeas Corpus (Dkt. 3) is DISMISSED without

               prejudice.

       3.      The Court does not find its resolution of this habeas matter to be reasonably

               debatable, and a certificate of appealability will not issue. See 28 U.S.C.

               § 2253(c); Habeas Rule 11. If Petitioner intends to appeal, he must file a

               timely notice of appeal in this Court. Petitioner may seek a certificate of

               appealability from the Ninth Circuit by filing a request in that court.



                                                   DATED: September 1, 2021


                                                   _________________________
                                                   Honorable Candy W. Dale
                                                   Chief U.S. Magistrate Judge


INITIAL REVIEW ORDER - 3
